Citation Nr: 1626652	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1967 to May 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is associated with the Veteran's electronic claims file.


FINDING OF FACT

A bilateral hearing loss disability was not manifest in service, it was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.385 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

VA's duty to notify was satisfied by letter in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

The Veteran appeals the denial of service connection for a bilateral hearing loss disability.  The Veteran reports that he was a radio technician in service and was exposed to high frequency tones and generators.  He claims he first noticed hearing loss in the 1970s. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110 , 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic diseases, such as a sensorineural hearing loss, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

After review of the evidence, the Board finds against service connection for a bilateral hearing loss disability.  To that end, while the VA examination report of November 2011 shows that the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385, the service treatment records are negative for any complaints, treatment and/or diagnoses of hearing loss.  The May 1969 separation examination reflects no abnormalities regarding hearing and the Veteran denied having hearing loss.  A compensably disabling sensorineural hearing loss was also not shown within a year of separation from active duty. 

In his June 2010 claim for compensation, the Veteran reported that his hearing loss started in 1970.  He claimed in his April 2012 notice of disagreement that his hearing loss began in the 1970s.  During an October 2010 VA audiology consult, the Veteran reported that he had hearing loss since military service.  A review of the record discloses objective evidence of a hearing loss disability is shown decades post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's disability directly to service.  Rather, the November 2011 VA examiner opined that the hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in service.  The VA examiner commented that the Veteran denied any hearing loss on his separation physical, and that he noticed hearing loss for the past ten years and was released from active duty 42 years ago.  

The VA medical opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner rendered the opinion following a review of the claims folder as well as a complete examination.  The opinion is consistent with normal clinical findings for the ears and denial of ear pathology at separation.  In this regard, the Veteran's PULHES score on the separation examination for hearing was 1.  There is no pertinent opinion to the contrary.  

The Veteran asserts that another VA examination is warranted as the examiner did not consider the Veteran's report that his hearing loss disability began in 1970.  However, the Veteran has variously reported that he had hearing loss since service, that it began in 1970 and that it began during the 1970s.  Based on these inconsistent reports, the Veteran's statements as to onset of disability are not entitled to a finding of credibility and another examination is not warranted on that basis.  Also, the Veteran denied having hearing loss at the time of separation.  While it is argued that the Veteran may not have realized he had hearing loss at that time, a lay person can observe difficulty hearing and is competent to report the same.  Accordingly, the Board finds it probative that at the time of separation the Veteran denied having hearing loss.  

The Board is mindful of the article on Veteran's and ear disease submitted by the appellant.  The article, however, is not specific to the Veteran and the findings were not based on his particular history and circumstances.  The Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the article is general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, as such, the article has minimal probative value, particularly when compared to the November 2011 opinion.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

In sum, the most probative evidence of record is against a showing that the Veteran has a bilateral hearing loss disability that is related to service.  To the extent that the Veteran claims that his hearing loss is attributable to service, to include noise exposure from high frequency tones and generators, his reports are outweighed by the more probative evidence provided by a trained medical professional.  While the Veteran has reported having hearing loss dating back to 1970, his statements are not competent to determine that he had a hearing loss disability pursuant to 38 C.F.R. § 3.385 at that time as defined by VA regulations.  In making this decision, the Board notes that the Veteran is competent to report a decrease in hearing acuity and the circumstances surrounding such.  The Board is also mindful of the lay statements addressing the Veteran's hearing difficulties.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the existence of a hearing loss disability pursuant to 38 C.F.R. § 3.385 and the etiology of a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


